Name: Council Regulation (EEC) No 3145/87 of 19 October 1987 increasing the volume of the Community tariff quota, opened for 1987, for ferro-chromium containing not less than 6 % by weight of carbon falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 23 . 10 . 87 Official Journal or the European Communities No L 300/3 COUNCIL REGULATION (EEC) No 3145/87 of 19 October 1987 increasing the volume of the Community tariff quota, opened for 1987 , for ferro-chromium containing not less than 6 % by weight of carbon falling within subheading ex 73.02 E I of the Common Customs Tariff foreseeable needs, and the second held as a Community reserve to cover possible additional requirements, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission, Article 1 The volume of -the Community tariff quota opened by Regulation (EEC) No 476/87 for ferro-chromium con ­ taining not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, shall be raised from 220 000 to 400 000 tonnes . Article 2 1 . A first instalment of the additional volume referred to in Article 1 and amounting to 162 000 tonnes shall be allocated among certain Member States as follows : Whereas, by Regulation (EEC) No 476/87 ('), as amended by Regulation (EEC) No 1624/87 (2), the Council opened, for 1987, and allocated among the Member States, a duty-free Community tariff quota for ferro-chromium containing not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, and the volume of which was provisionally fixed at 220 000 tonnes ; (tonnes) 10 500 56 600 14 000 38 700 24 500 17 700 Benelux Germany Spain France Italy United Kingdom Whereas it can be estimated, from the economic data now available on consumption, production and imports benefi ­ ting from other preferential tariff arrangements, that immediate Community requirements of imports from third countries for products of this kind could, during the current year, reach levels higher than the volume laid down by the said Regulation ; whereas, in order not to disturb the equilibrium of the market for this product and to ensure parallel development in sales of Community production and satisfactory security of supplies to the user industries, it is appropriate to provide for an increase in volume by a quantity corresponding to the needs of user industries until the end of the current year, that is to say, to 180 000 tonnes ; 2&lt; The second instalment, being 18 000 tonnes, shall constitute the reserve . The reserve provided for in Article 2 (3) of Regulation (EEC) No 476/87 shall thus be raised from 21 770 to 39 770 tonnes . Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Whereas, it is appropriate to divide into two instalments the volume of the increase, the first instalment being allo ­ cated among certain Member States in proportion to their This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 October 1987. For the Council The President U. ELLEMANN-JENSEN (') OJ No L 49, 18 . 2. 1987, p . 1 . (2) OJ No L 152, 12. 6 . 1987, p . 4.